Opinion issued July 20, 2006










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01–06–00654–CV
____________

IN RE KEVIN CROOK, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator Kevin Crook filed a petition for a writ of mandamus, complaining of
Judge Jim York’s (1) July 7, 2006 denial of relator’s request to stay discovery and
bifurcate the underlying trial and (2) July 17, 2006 denial of relator’s motion for
reconsideration.


 

          We deny the petition for a writ of mandamus.
 
PER CURIAM
Panel consists of Chief Justice Radack and Justices Taft and Nuchia.